DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Prosen.
	There is disclosed in Richardson a beverage dispenser comprising: a liquid chamber 36 in the form of a cup body 28; a brewing chamber 24 in the form of a brewing cup; a heating chamber 14 that can heat up liquid; a pressure chamber 74, 78 that can pressurize the liquid; a first path 56 provided between the liquid chamber and the heating chamber; a first check valve 60 provided in the first path; a second path 54 provided between the pressure chamber and the heating chamber; a third path (lower pressure chamber opening) provided between the pressure chamber and the brewing chamber; a cup cover 22 that covers a top opening of the cup body, wherein the pressurizing device is provided at an inner side of the cup cover; a supporting plate 22 fixed to 
	Prosen discloses that it is known in the art to provide a check valve 66 in a path provided between a pressure chamber 62 and brewing chamber 76.
	It would have been obvious to one skilled in the art to provide the apparatus of Richardson with the check valve disclosed in Prosen, in order to prevent the return of fluid to the pressure chamber after it has passed to the brewing chamber.
	In regards to claim 2, Richardson discloses all of the claimed subject matter except for the recited heating chamber volume range or the recited heating power range.
	It would have been obvious to one skilled in the art to construct the heating chamber within the claimed volume range and operate the heater within the claimed wattage range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Allowable Subject Matter
Claims 9, 11-14, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17, 19 and 20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any 
Applicant states that amended claim 1 specifies “a first path vertically along a periphery of the liquid chamber”, and that such arrangement is not shown in the prior art. The above listed structural arrangement is not found in the amended claim 1. 
Applicant states that the drain (first path/third path) 56 of Richardson is not provided between the pressure chamber arrangement 74, 78 and the insert 24.
It should first be noted that the due the unclear nature of original claim 1, regarding the third path recitation, the examiner was indicating that the path 56 could represent the recited third path, since no first path was recited.
Applicant states that the wall 34 of Richardson is not provided between the pressure chamber and the heating chamber. In the original rejection element 34 should have been element 54. This typo was discussed in the interview provided to applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/REGINALD ALEXANDER/
Examiner
Art Unit 3761